LANIER, Judge,
concurring.
In addition to the reasons given in the main opinion, I believe that Commercial Securities Company, Inc. v. Moye, 270 So.2d 881 (La.App. 4th Cir.1972) is distinguishable from the instant ease on the facts. In *488Moye, the defendant filed an exception but did not couple it with an answer. The plaintiff thereafter confirmed a default judgment prior to the filing of an answer. In the instant case, the defendant filed an exception without coupling it with an answer. The exception was tried and overruled on July 30, 1981. The court then granted the defendants until August 6, 1981, “for filing of responsive pleadings.” The record does not reflect that the plaintiff objected to this order. Pursuant to the court’s order, the defendants filed an answer on August 6, 1981. The plaintiff did not file a motion to strike this pleading as immaterial. La.C.C.P. art. 964. The trial of this matter was held and completed on September 21, 1981. In this factual'posture, the plaintiff waived any right it might have to preclude the defendants from presenting evidence in their own behalf.